Lundberg Stratton, J.,
dissenting. I respectfully dissent from the sanction imposed by the majority. In the case of Ohio State Bar Assn. v. Zuckerman (1998), 83 Ohio St.3d 148, 699 N.E.2d 40, the court imposed a one-year suspension. In the Zuckerman case, no one disputes that Zuckerman did competent *491work and received a reasonable fee for his services. He then kicked back fifty percent of the fee to Linick.
Linick performed no services for the percentage of kickback he received. He had a similar scheme going with Attorney Kanter. Linick returned none of this money to his employer, Glidden. He was the mastermind and the beneficiary of the scheme. His discipline should therefore be greater than Zuckerman’s.
Therefore, I would suspend Linick for two years, with six months stayed.
Resnick, J., concurs in the foregoing dissenting opinion.